Exhibit 10.4

POWERWAVE TECHNOLOGIES

1996 DIRECTOR STOCK OPTION PLAN

(AMENDED AND RESTATED)

August 12, 2009

1. Purchase of the Plan. The purpose of this 1996 Director Stock Option Plan is
to attract and retain the best available personnel to serve as Outside Directors
of the Company.

All options granted hereunder shall be “non-statutory stock options.”

2. Definitions. As used herein, the following definitions shall apply:

(a) “Board” means the Board of Directors of the Company.

(b) “Change in Control” means (i) the acquisition, directly or indirectly, by
any person or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended) of the beneficial ownership of more than fifty
percent (50%) of the outstanding securities of the Company; (ii) a merger or
consolidation in which the Company is not the surviving entity, except for a
transaction the principal purpose of which is to change the state in which the
Company is incorporated; (iii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company; (iv) a complete liquidation or
dissolution of the Company; or (v) any reverse merger in which the Company is
the surviving entity but in which securities possessing more than 50 percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from the persons holding those
securities immediately prior to such merger.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Common Stock” means the Common Stock of the Company.

(e) “Company” means Powerwave Technologies, Inc., a Delaware corporation

(f) “Continuing Director” means any member of the Board of Directors of the
Company who was a member of the Board prior to the effective date of the Plan,
and any person who is subsequently elected to the Board if such person is
recommended or approved by a majority of the Continuing Directors.

(g) “Continuous Status as a Director” means the absence of any interruption of
termination of service as a Director.

(h) “Director” means a member of the Board.

(i) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, the Fair Market Value of a Share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales



--------------------------------------------------------------------------------

were reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the last market trading day prior
to the day of determination, as reported in the Wall Street Journal or such
other source as the Board deems reliable;

(ii) If the Common Stock is quoted on the NASDAQ System (but not on the National
Market System thereof) or regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in the Wall Street Journal or such other source as the Board deems
reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(l) “Option” means a stock option granted pursuant to the Plan.

(m) “Optioned Stock” means the Common Stock subject to an Option.

(n) “Optionee” means an Outside Director who receives an Option.

(o) “Outside Director” means a Director who is not an Employee.

(p) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(q) “Plan” means this 1996 Director Stock Option Plan.

(r) “Share” means a share of the Common Stock, as adjusted in accordance with
section 10 of the Plan.

(s) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan. Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 1,200,000 Shares (the “Pool”) of Common Stock. The Shares may
be authorized but unissued, or reacquired Common Stock.

If an option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan.

4. Administration of and Grants of Options under the Plan.

(a) Administrator. Except as otherwise required herein, the Plan shall be
administered by the Board.

(b) Powers of the Board. Subject to the provisions and restrictions of the Plan,
the Board shall have the authority, in its discretion: (i) to determine the
timing of Option grants to Outside Directors, the number of shares subject to
the Option grant, the time or times at which the Option will become vested, the
duration of the Option and all other terms of the Option; (ii) to determine,
upon review of relevant information and in accordance with Section 2(i) of the
Plan, the Fair Market Value of the Common Stock; (ii) to interpret the Plan;
(iii) to prescribe, amend and rescind rules and regulations relating

 

2



--------------------------------------------------------------------------------

to the Plan; (iv) to authorize any person to execute on behalf of the Company
any instrument required to effectuate the grant of an Option previously granted
hereunder; and (v) to make all other determinations deemed necessary or
advisable for the administration of the Plan. Notwithstanding the above, the
term of each Option shall be five (5) years and the exercise price per Share
shall be 100% of the Fair Market Value per Share on the date of grant of the
Option.

(d) Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final.

5. Eligibility. Options may be granted only to Outside Directors.

The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
have to terminate his or her directorship at any time.

6. Term of Plan. The Plan shall terminate on December 5, 2016, unless sooner
terminated under Section 12 of the Plan.

7. Consideration. The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Board and may consist entirely of (i) cash; (ii) check; (iii) promissory
note; (iv) other shares which have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised and which, in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than 12 months on the date of
surrender; (v) delivery of a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company the
amount of sale or loan proceeds required to pay the exercise price;
(vi) delivery of an irrevocable subscription agreement for the Shares which
irrevocably obligates the Optionee to take and pay for the Shares not more than
12 months after the date of delivery of the subscription agreement; (vii) any
combination of the foregoing methods of payment; or (viii) such other
consideration and method of payment for the issuance of Shares to the extent
permitted under applicable law.

8. Exercise of Option.

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in the option
agreement evidencing the Option.

An Option may not be exercised for a fraction of a Share.

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 7 of the Plan. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment will be made
for dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

3



--------------------------------------------------------------------------------

(b) Termination of Continuous Status as a Director. In the event an Optionee’s
Continuous Status as a Director terminates (other than upon the Optionee’s death
or total and permanent disability (as defined in Section 22(e)(3) of the Code)),
the Optionee may exercise his or her Option, but only within three (3) years
from the date of such termination , and only to the extent that the Optionee was
entitled to exercise it at the date of such termination (but in no event later
than the expiration of its five-year term). To the extent that the Optionee was
not entitled to exercise an Option at the date of such termination, and to the
extent that the Optionee does not exercise such Option (to the extent otherwise
so entitled) within the time specified herein, the Option shall terminate.

(c) Disability of Optionee. In the event Optionee’s Continuous Status as a
Director terminates as a result if total and permanent disability (as defined in
Section 22(e)(3) of the Code), the Optionee may exercise his or her Option, but
only within six (6) months from the date of such termination(but in no event
later than the expiration of its five-year term). To the extent that the
Optionee was not entitled to exercise an Option at the date of termination, or
if he or she does not exercise such Option (to the extent otherwise so entitled)
within the time specified herein, the Option shall terminate.

(d) Death of Optionee. In the event of an Optionee’s death while a Director or
within 90 days after ceasing to be a Director, the Optionee’s estate or a person
who acquired the right to exercise the option by bequest or inheritance may
exercise the Option, but only within one year following the date of death, and
only to the extent that the Optionee was entitled to exercise it at the date of
death (but in no event later than the expiration of its five-year term). To the
extent that the Optionee was not entitled to exercise an Option at the date of
death, and to the extent that the Optionee’s estate or a person who acquired the
right to exercise such Option does not exercise such Option (to the extent
otherwise so entitled) within the time specified herein, the Option shall
terminate.

9. Non-Transferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will, by the laws of descent or distribution or pursuant to a qualified domestic
relations order, and may be exercised, during the lifetime of the Optionee, only
by the Optionee or a permitted transferee.

10. Adjustments.

(a) Changes in Capitalization. In the event that the stock of the Company is
changed by reason of any stock split, reverse stock split, recapitalization, or
other change in the capital structure of the Company, or converted into or
exchanged for other securities as a result of any merger, consolidation or
reorganization, or in the event that the outstanding number of shares of stock
of the Company is increased through payment of a stock dividend, appropriate
proportionate adjustments shall be made in the number and class of shares of
stock subject to the Plan, the number and class of shares subject to any Option
outstanding under the Plan, and the exercise price of any such outstanding
Option; provided, however, that the Company shall not be required to issue
fractional shares as a result of any such adjustment. Any such adjustment shall
be made upon approval of the Board, whose determination shall be conclusive. If
there is any other change in the number or type of outstanding shares of stock
of the Company, or of any other security into which such stock shall have been
changed or for which it shall have been exchanged, and if the Board in its sole
discretion determines that such change equitably requires an adjustment shall be
made in accordance with the determination of the Board. No adjustments shall be
required by reason of the issuance or sale by the Company for cash or other
consideration of additional shares of its stock or securities convertible into
or exchangeable for shares of its stock.

(b) Corporate Transactions. New Options (substantially equivalent to the
Options) may be substituted for the Options granted under the Plan, or the
Company’s duties as to Options outstanding under the Plan may be assumed, by an
employer corporation other than the Company or by a parent or subsidiary of such
employer corporation, in connection with any merger, consolidation, acquisition
of assets or stock, separation, reorganization, liquidation or like occurrence
in which the Company is involved; provided, however, in the event such employer
corporation or parent or subsidiary of such employer corporation does not assume
the Options granted hereunder or substitute for such Options

 

4



--------------------------------------------------------------------------------

substantially equivalent options, or if the Board determines, in its sole
discretion, that Options outstanding under the Plan should not then continue to
be outstanding, the Options granted hereunder shall terminate and thereupon
become null and void (i) upon dissolution or liquidation of the Company,
acquisition, separation, or similar occurrence, or (ii) upon any merger,
consolidation or similar occurrence; provided, however, that each Optionee shall
be given notice of such dissolution, liquidation, merger, consolidation,
acquisition, separation or similar occurrence and shall have the right, at any
time prior to, but contingent upon the consummation of such transaction, to
exercise (x) any unexpired Options granted hereunder to the extent they are then
exercisable, and (y) in the case of a merger, consolidation or similar
occurrence, those Options which are not then otherwise exercisable; provided,
further, that such exercise right shall not in any event expire less than 30
days after the date notice of such transaction is sent to the Optionee.

11. Change in Control. In the event of a Change in Control of the Company, if
the Change in Control is not approved by a majority of the Continuing Directors,
the Administrator shall cause written notice of the proposed transaction to be
given to all Optionees not less than fifteen (15) days prior to the anticipated
effective date of the proposed transaction and, concurrent with the effective
date of the proposed transaction, all Options shall be accelerated and
concurrent with such date the holders of such Options shall have the right to
exercise such Options in respect to any or all shares subject thereto. The
Administrator in its discretion may, at any time an Option is granted, or at any
time thereafter (regardless of its acceleration or non-acceleration), take one
or more of the following actions: (A) provide for the purchase of each Option
for an amount of cash or other property that could have been received upon the
exercise of the Option, (B) adjust the terms of the Options in a manner
determined by the Administrator to reflect the Change in Control, (C) cause the
Options to be continued or assumed, or new rights substituted therefor, by the
surviving or another entity, through the continuance of the Plan and the
continuation or assumption of outstanding Options, or the substitution for such
Options of new options of comparable value covering shares of a successor
corporation, with appropriate adjustments as to the number and kind of shares
and Exercise Prices, in which event the Plan and such Options, or the new
Options substituted therefor, shall continue in the manner and under the terms
so provided or (D) make such other provision as the Administrator may consider
equitable. In the event of a Change in Control in which this Option is not
continued, assumed or substituted therefor by the surviving or another entity,
regardless of whether such Change in Control is approved by a majority of the
Continuing Directors, this Option shall be accelerated and fully exercisable
upon the effective date if the Change in Control and the Administrator shall
cause written notice of the proposed transaction to be given to Optionee not
less than fifteen (15) days prior to the anticipated effective date of the
proposed transaction. The Administrator shall have the right, with respect to
any specific Option granted under the Plan to provide that such Options shall be
accelerated in any event upon the effective date of the Change of Control.

12. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or discontinue the Plan, but no amendment, alteration, suspensions or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, the
extent necessary and desirable to comply with any applicable law or regulation,
the Company shall obtain stockholder approval of any Plan amendment in such a
manner and to such a degree as may be required.

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if this Plan had not been amended or terminated.

13. Time of Granting Options. Notice of the grant of an Option shall be given to
each Outside Director to whom an Option is so granted within a reasonable time
after the date of such grant.

14. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Share pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the

 

5



--------------------------------------------------------------------------------

Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, state securities laws and the requirements of any stock
exchange or market system upon which the Shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

15. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

16. Option Agreement. Options shall be evidenced by written option agreements in
such form as the Board shall approve.

 

6